         Case 1:20-cv-12080-MLW Document 23 Filed 12/25/20 Page 1 of 2




                       US DISTRICT COURT FOR MASSACHUSETTS


Dr. SHIVA AYYADURAI, )
                 Plaintiff,  )                        Case No. 1:20-CV-12080-MLW
                             )
                 v.          )
                             )
WILLIAM F. GALVIN,           )
in his official capacity as  )
Secretary of State,          )
CHARLES D. BAKER             )
in his official capacity as  )
Governor of Massachusetts, )
                 Defendants. )

                     MOTION FOR A PRELIMINARY INJUNCTION
              ORDERING DECERTIFICATION OF THE 2020 U.S. SENATE RACE

In the accompanying memorandum of law and affidavit, Plaintiff provides the evidentiary basis

for this extraordinary relief. Decertification of the 2020 U.S. Senate race is required by the

constitution due to debasement of the weight of votes cast for the Plaintiff and by the binding

precedent set in the 1st Circuit by Griffin v. Burns, 570 F.2d 1065 (1st Cir. 1978).

       Plaintiff respectfully requests that this court speedily order Governor Baker to decertify

the result of the 2020 U.S. Senate race, and order a court-supervised hand count of the paper

ballots cast for the 2020 Republican primary race. If, as expected, the paper count differs vastly

from the electronic count declared by Galvin, a fresh special election for U.S. Senate is required

by Griffin.

       Respectfully submitted under the pains and penalties of perjury,
                                                      /s/ Dr. Shiva Ayyadurai
                                                      _____________________
                                                      Dr. Shiva Ayyadurai
                December 25, 2020                     Plaintiff, pro se
                                                      701 Concord Avenue
                                                      Cambridge, MA 02138
                                                      Phone: 617-631-6874
                                                      Email: vashiva@vashiva.com


                                                 1
         Case 1:20-cv-12080-MLW Document 23 Filed 12/25/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       Plaintiff certifies that he served this motion upon Defendant Galvin via counsel Adam
Hornstine via ECF, and will serve upon Defendant Baker via the Sheriff.

       Respectfully submitted under the pains and penalties of perjury,

                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
              Date: December 25, 2020               Dr. Shiva Ayyadurai
                                                    Plaintiff, pro se
                                                    701 Concord Avenue
                                                    Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com



                       CERTIFICATE OF CONFERRAL PER L.R. 7.1

       Plaintiff certifies that he conferred with counsel Adam Hornstine regarding this motion
for decertification and was informed that Defendant Galvin opposes a court-supervised hand
count of paper ballots.

       Respectfully submitted under the pains and penalties of perjury,
                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
              Date: December 25, 2020               Dr. Shiva Ayyadurai
                                                    Plaintiff, pro se
                                                    701 Concord Avenue
                                                    Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com




                                               2
